Order, Supreme Court, New York County (Karla Moskowitz, J.), entered September 30, 2004, which, insofar as appealed from, denied that part of defendants’ cross motion to dismiss the action or, in the alternative, to stay the action pending arbitration, unanimously modified, on the law and the facts, to grant the cross motion to the extent of staying the action pending the outcome of the pending arbitration under plaintiff’s employment agreement with defendant Fresh Direct Holdings, Inc., and otherwise affirmed, without costs.
Given that many of plaintiffs claims herein for breach of the *351shareholders’ agreement, which does not have an arbitration clause, are inextricably related to plaintiffs employment agreement, which does have a broad arbitration clause, the motion court should have stayed this action pending the outcome of the pending arbitration so as to avoid the possibility of inconsistent findings related to the termination of plaintiffs employment. Concur—Andrias, J.P., Saxe, Sullivan, Ellerin and Williams, JJ.